DocuS gn Enve ope ID: B2A8911F-DB83-4E54-AF52-D2160DE52FD6
                          Case 3:18-cv-05275-RBL Document 95 Filed 02/18/20 Page 1 of 2



                                                                THE HONORABLE RONALD B. LEIGHTON
        1

        2

        3

        4

        5
                                             UNITED STATES DISTRICT COURT
        6                                   WESTERN DISTRICT OF WASHINGTON
                                                      AT TACOMA
        7
                     SEAN WILSON, individually and on               Case No. 18-cv-05275-RBL
        8            behalf of all others similarly situated,
                                                                    DECLARATION OF BARBARA
        9                                                           LEWIS
                                              Plaintiff,
       10            v.                                             FILED UNDER SEAL
       11            PTT, LLC, a Delaware limited liability
                     company, d/b/a HIGH 5 GAMES, LLC,
       12            a Delaware limited liability company,
       13                                     Defendant.
       14

       15

       16

       17

       18

       19
       20

       21

       22

       23

       24

       25

       26


              DECLARATION OF BARBARA LEWIS
              Case No. 18-cv-05275-RBL-1
DocuS gn Enve ope ID: B2A8911F-DB83-4E54-AF52-D2160DE52FD6
                          Case 3:18-cv-05275-RBL Document 95 Filed 02/18/20 Page 2 of 2




        1 I, Barbara Lewis, pursuant to 28 U.S.C. § 1746, declare as follows:

        2            1.       I am a 73-year-old resident of Spokane, Washington.
        3            2.
        4

        5

        6

        7

        8

        9            3.
       10

       11

       12            4.
       13

       14

       15

       16            5.
       17

       18

       19            I declare under penalty of perjury that the foregoing is true and correct.
       20

       21            Executed on this 14th day of February, 2020, at Spokane, Washington.
       22

       23
                                                      ____________________________
       24

       25                                             BARBARA LEWIS

       26


              DECLARATION OF BARBARA LEWIS
              Case No. 18-cv-05275-RBL-2
